WHITING, J.
(dissenting). I am unable to concur in the opinion of Justice McCOY for the reason that I am of the opinion that the tax judgment, while voidable and subject to have been set aside in a proper proceeding, was not void, and that therefore the sale thereon was regular and the title not open to question after two years.
I think a careful examination of cases cited in the opinion will show that they are of little weight, the cases in the Northwestern Reporter are all from Michigan, and the one in 118 Mich. 87, 76 N. W. 161, states that decision is based, not on ground of being a matter of special jurisdiction where proceedings must be strictly construed, but that in Michigan, in all “in rfem” cases, a default judgment taken before time for answer had expired is absolutely void. The other Michigan cases cited simply follow the one in 76 N. W. 161. This is not the general law. Further, while some courts hold to a different rule in tax judgment cases than in others, yet we believe the better rule is *241that provisions lor tax judgment and sale are simply another method for collecting taxes, and that every presumption in favor of the court’s action should exist in these cases as in the ordinary actions in courts. Black, Tax Titles (2d Ed.) § 178, par. 2, cases cited; Jackson v. State, 104 Ind. 516, 3 N. E. 863; Allen v. McCabe, 93 Mo. 138, 6 S. W. 62, 63. See, particularly, Chouteau v. Hunt, 44 Minn. 173, 46 N. W. 341; Mitchell v. Aten, 37 Kan. 33, 14 Pac. 497, 1 Am. St. Rep. 321. Note, also, case of Kerr v. Murphy, 19 S. D. 184, 102 N. W. 687, 69 L. R. A. 499, and the cases cited with approval therein, 'some of which are “in rem” cases, and therefore against the doctrine upon which the Michigan decisions are based.